EXHIBIT FINAL TRANSCRIPT CSC – Q3 2009 Computer Sciences Corporation Earnings Conference Call Event Date/Time: February 10, 2009 / 5:00PM ET CORPORATE PARTICIPANTS Bill Lackey Computer Sciences Corporation - Director IR Mike Laphen Computer Sciences Corporation - Chairman, CEO Mike Mancuso Computer Sciences Corporation - CFO CONFERENCE CALL PARTICIPANTS Jason Kupferberg UBS - Analyst Vincent Lin Goldman Sachs - Analyst George Price Stifel Nicolaus - Analyst Rod Bourgeois Bernstein - Analyst Eric Boyer Wachovia - Analyst Melissa Moran Thomas Weisel Partners - Analyst PRESENTATION Operator Good day everyone, and welcome to the CSC fiscal year 2009 third quarter earnings conference call. Today's call is being recorded. For opening and remarks and introductions I would like to turn the call over to Mr. Bill Lackey, Director of Investor Relations. Bill Lackey - Computer Sciences Corporation - Director IR Good afternoon everyone. Welcome to CSC's third quarter fiscal 2009 earnings conference call. We hope you have had a chance to review our financial result issued earlier this afternoon. With me this afternoon are Mike Laphen, Chairman and Chief Executive Officer, who will begin with some opening remarks, and Mike Mancuso, Chief Financial Officer, who will then review the quarter's financials. As usual, this call is being webcast live at CSC.com. And we welcome those joining us via that process. We again have slides posted on CSC.com, which accompany our presentation today. As always, I must caution everyone that any statements on this call that are historical facts, may be considered forward-looking statements under the Private Securities Litigation Reform Act of 1995. Forward-looking statements are subject to known and unknown risks and uncertainties, which could cause actual results to differ materially from those expressed or implied by these statements. Additional information concerning these risks and uncertainties is contained in the Company's filings with the SEC. Copies of these filings are available from the SEC's website, from CSC website at www.CSC.com, and from us at Investor Relations. Our presentation today also includes certain non-GAAP financial measures. In effort to provide additional information to investors all non-GAAP measures have been reconciled to their related GAAP measures in accordance with SEC rules. You'll find a reconciliation of these measures included in the tables attached to the earnings press release. And they will also be posted on the Investor Relations section of CSC's website. Finally, we assume no obligation to update the information presented on this conference call, except as required by law. Now if you please turn to slide 4, I am very pleased to turn the call over to Mike Laphen. Mike Laphen - Computer Sciences Corporation - Chairman, CEO Good afternoon everyone. I'm pleased to have the opportunity to speak with you today about CSC's business position, and specifically CSC's third quarter results. Slide 5 reflects our focus on operational performance during the third quarter. In particular, it highlights our emphasis on cash management, profit improvement and delivery excellence. The expense reduction program we initiated during the first half of the fiscal year provided our expected savings in the third quarter, and is on track for the fourth quarter as well. We are also pleased to report that two key milestones for NHS were achieved in the third quarter. They include the successful upgrade of our primary care solution, which manages electronic patient records in doctors' offices, community settings and prisons. Additionally, we achieved a release milestone with our emergency care solution that is installed on mobile devices and ambulances, enabling emergency personnel online access to patient information. As was reported last quarter, we went live with our Lorenzo Release 1 in the South Birmingham Primary Care Trust in late September. This was followed by our second successful early adopter go live at the University Hospitals of Morecambe Bay in November. In early January this deployment was released to the wider clinical community at Morecambe Bay. [Feedback] so far has been very encouraging. Our third early adopter, Bradford, remains on track to go live by the end of the fourth quarter. At that point the functionality of this first release of Lorenzo will have been fully trialed, completing its critical milestone, and enabling us to proceed with the next phase of the rollout. To that end, some 20 trusts are currently in discussions with us regarding Release 1 implementation. In parallel, we are already working with a further set of early adopters for Release 2, with full deployment scheduled to begin later this year. In addition to Lorenzo, over 100,000 NHS professionals are today users of the systems that we have delivered and continue to deploy. Another positive development I'm pleased to report is the resolution of the Hensley Basham case action litigation. We have reached a favorable settlement, which we are now in the process of submitting for the court's approval. This settlement will not result in any material financial impact. Now to further discuss our financial performance, I draw your attention to slide 6.
